Exhibit 10.3

This instrument was prepared by

and when recorded return to:

Bruce D. Hickey, Esq.

Dechert LLP

200 Clarendon Street, 27th Floor

Boston, MA 02110

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

 

 

 

AMENDED AND RESTATED MEMORANDUM OF LEASE,

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

Dated as of March 22, 2013

by and between

LENNOX INTERNATIONAL INC.

and

BTMU CAPITAL LEASING & FINANCE, INC.

and

DAVID PARNELL, as Deed of Trust Trustee for the benefit of

BTMU CAPITAL LEASING & FINANCE, INC.

 

 

 

This Amended and Restated Memorandum of Lease has been executed in several
counterparts. To the extent, if any, that this document constitutes chattel
paper (as such term is defined in the Uniform Commercial Code as in effect in
any applicable jurisdiction), no lien on this document may be created through
the transfer or possession of any counterpart other than the original
counterpart containing the receipt therefor executed by Lessor on or following
the signature page of this Amended and Restated Memorandum of Lease.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     2   

SECTION 2. ACCEPTANCE AND APPROVAL

     5   

SECTION 3. LEASE OF LEASED PROPERTY; PAYMENT AND PERFORMANCE OF OBLIGATIONS

     5   

SECTION 4. BASIC LEASE TERM

     5   

SECTION 5. NOTICE OF PURCHASE OPTIONS

     5   

SECTION 6. LESSEE GRANT OF LIEN AND SECURITY INTEREST

     6   

SECTION 7. REMEDIES

     6   

SECTION 8. REMEDIES NOT EXCLUSIVE

     12   

SECTION 9. OTHER COVENANTS

     12   

SECTION 10. PERFORMANCE BY LESSOR OF LESSEE’S OBLIGATIONS

     13   

SECTION 11. DUTY OF LESSOR

     13   

SECTION 12. POWERS COUPLED WITH AN INTEREST

     14   

SECTION 13. AUTHORIZATION OF FINANCING STATEMENTS

     14   

SECTION 14. SECURITY AGREEMENT UNDER UCC

     14   

SECTION 15. NATURE OF THE TRANSACTION

     15   

SECTION 16. INCORPORATION INTO LEASE

     17   

SECTION 17. NOTICE TO POTENTIAL CLAIMANT

     17   

SECTION 18. RATIFICATION

     17   

SECTION 19. NOTICES

     17   

SECTION 20. SEVERABILITY

     17   

SECTION 21. AMENDMENTS IN WRITING; CUMULATIVE REMEDIES

     18   

SECTION 22. SECTION HEADINGS

     18   

SECTION 23. SUCCESSORS AND ASSIGNS

     18   

SECTION 24. PARTIAL RELEASE; FULL RELEASE

     18   

SECTION 25. FUTURE ADVANCES

     18   

SECTION 26. CERTAIN ACTIONS OF LESSOR

     19   

SECTION 27. CERTAIN POWERS OF DEED OF TRUST TRUSTEE: SUBSTITUTION OF DEED OF
TRUST TRUSTEE

     19   

SECTION 28. CERTAIN ACKNOWLEDGMENTS AND AGREEMENTS OF LESSEE

     19   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

     Page  

SECTION 29. EXISTING SPACE LEASES

     21   

SECTION 30. COUNTERPART EXECUTION

     22   

SECTION 31. WAIVER OF CERTAIN RIGHTS

     22   

SECTION 32. REFERENCES

     22   

SECTION 33. GOVERNING LAW

     23   

SECTION 34. TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE
NOTICE

     23   

SECTION 35. ENTIRE AGREEMENT

     23   

EXHIBIT A Legal Description of Land

  

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED MEMORANDUM OF LEASE

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

This Amended and Restated Memorandum of Lease, Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing is made as of March 22,
2013 (this “Memorandum of Lease”), by and between LENNOX INTERNATIONAL INC., as
Lessee (together with its successors and assigns, “Lessee”), and BTMU CAPITAL
LEASING & FINANCE, INC., a Delaware corporation, as Lessor (together with its
successors and assigns, “Lessor”), having an address at 111 Huntington Avenue,
Boston, Massachusetts 02199, Attention: Senior Vice President – Portfolio
Servicing, to DAVID PARNELL, an individual, as Deed of Trust Trustee (“Deed of
Trust Trustee”) for the benefit of Lessor and its successors and assigns.

RECITALS

A. Original Lessor and Original Lessee entered into the Original Lease, which
Original Lease was evidenced of record by a Memorandum of Lease, Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of June 22, 2006, between Original Lessor and Original Lessee, recorded June 23,
2006 as Clerk’s File No. 200600229953 of the Deed Records of Dallas County,
Texas, and assigned by Original Lessor to Lessor pursuant to an Assignment of
Lien dated as of the date hereof and to be recorded in the Deed Records of
Dallas County, Texas immediately prior to the recording of this Memorandum of
Lease (collectively, the “Original Memorandum of Lease”).

B. Lessee and Lessor have amended and restated the Original Lease and have
entered into that certain Amended and Restated Lease Agreement dated the same
date as this Memorandum of Lease (as amended, restated, or supplemented from
time to time, the “Lease”).

C. Lessee and Lessor have amended and restated the Original Participation
Agreement and have entered into that certain Amended and Restated Participation
Agreement (as amended, restated, or supplemented from time to time, the
“Participation Agreement”) dated the same date as this Memorandum of Lease has
been entered into between Lessee, as Lessee and Lessor, as Lessor.

D. Lessor will acquire the Land and Improvements for the benefit of Lessee from
its Affiliate, BTMU Capital Corporation, and Lessor will hold the record title
to the Mortgaged Property (as defined below), subject to the rights of Lessee
under the Lease and the other Operative Documents, to secure Lessee’s payment
and performance under the Operative Documents.

E. The Participation Agreement and the Lease provide for the execution and
delivery of this Memorandum of Lease with respect to the Land and Improvements,
all for the purpose of confirming (i) Lessee’s acceptance of the Land and
Improvements, including the condition thereof, (ii) Lessor’s lease of its
interest in the Land and Improvements to Lessee pursuant to the terms of the
Lease, and (iii) Lessee’s grant of a lien and security interest in its interest
in the Land and Improvements.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and other good and sufficient
consideration, Lessor and Lessee hereby agree to amend and restated the Original
Memorandum of Lease in its entirety as follows:

Section 1. Definitions and Interpretation.

For purposes of this Memorandum of Lease, each capitalized term or phrase used
and not defined in this Memorandum of Lease shall have the meaning set forth in
Appendix A to the Participation Agreement and the rules of interpretation set
out in such Appendix A shall also apply to this Memorandum of Lease. This
Memorandum of Lease evidences of record the Lease, and all references in the
Memorandum of Lease or in the other Operative Documents to the Lease shall be
deemed to include this Memorandum of Lease. As used in this Memorandum of Lease:

“Event of Default” means a Lease Event of Default.

“Existing Space Leases” means the following leases, each of which covers space
in the Improvements and was executed before Lessor acquired the Land and the
Improvements: (i) One Lake Park Lease Agreement, dated November 9, 2005 between
Original Seller and Glow Networks, Inc., as amended and assigned; (ii) One Lake
Park Lease Agreement, dated March 29, 2000 between AOC Development II, L.L.C.
and Philips Semiconductors, Inc., as amended and assigned; (iii) One Lake Park
Lease Agreement dated September 1, 2005 between Original Seller and Axes
Technologies, Inc. (now known as Tech Mahindra (Americas) Inc.), as amended and
assigned; (iv) lease dated November 28, 2006, between Original Lessee and GWA
Innovative Technologies, Inc., as amended and assigned; and (v) lease agreement
dated April 29, 2008, between Original Lessee and Managed Petroleum Group, Inc.,
as amended and assigned.

“Lessee Collateral” means all of Lessee’s rights in (a) the Leased Property,
(b) contracts and warranties necessary to operate and maintain the Leased
Property or otherwise specifically related to the Leased Property, (c) the
Mortgaged Property, (d) all insurance policies required to be maintained
pursuant to the Lease, and (e) all products, excess successions, subleases,
rents, issues, profits, products, returns, income and proceeds of and from any
or all of the foregoing (including proceeds from any of the foregoing), and to
the extent not otherwise included, all payments under insurance (whether or not
Lessee is the loss payee hereof) or any indemnity, warranty or guarantee payable
by reason of loss or damage to or otherwise with respect to any of the
foregoing.

“Mortgaged Property” means all of Lessee’s interest and title in all of the
following property, wherever located whether such interest and title is held or
owned now or in the future, as such interest may appear, be determined or be
re-characterized:

(a) the Land described on Exhibit A attached hereto, along with all buildings,
structures and other improvements which are now or in the future located or to
be constructed on the Land from time to time, and whether or not such buildings,
structures, or other improvements have become subject to the Lease (the
“Improvements”), and all other Leased Property which is now or in the future
located or to be constructed or installed on or off the Land from time to time,
(the interest in Improvements and in the Land, together with Appurtenant Rights
and Fixtures (as such terms are defined below) relating thereto being
collectively referred to as the “Property”);

 

-2-



--------------------------------------------------------------------------------

(b) all the estate, right, title, claim or demand, in possession or expectancy,
in and to the Property or any part thereof;

(c) all of the fixtures of every kind and nature whatsoever, and all
appurtenances and additions thereto and substitutions or replacements thereof
(together with, in each case, attachments, components, parts and accessories)
now or subsequently attached to the Property (all of the foregoing in this
paragraph (c) being referred to as the “Fixtures”);

(d) all substitutes and replacements of, and all additions and improvements to,
the Property and the Fixtures, subsequently acquired, constructed, assembled or
placed on the Land, immediately upon such acquisition, construction, assembling
or placement, including any and all building materials whether stored at the
Property or offsite, and, in each such case, without any further conveyance,
mortgage, assignment or other act by any Person;

(e) all contracts and warranties necessary to purchase, construct, remodel,
repair, operate and maintain the Property;

(f) (i) to the extent assignable, all consents, licenses, building permits,
certificates of occupancy and other governmental approvals relating to
construction, completion, occupancy, use or operation of the Property or any
part thereof and (ii) all plans and specifications relating to the Property;

(g) the Lease, including without limitation, the deed of trust liens and
security interests granted by Lessee to Lessor under the Lease, and all Rent and
all other rents, payments, purchase prices, receipts, revenues, issues and
profits payable under the Lease or pursuant to any other lease with respect to
the Property;

(h) all subleases with respect to the Property, and the Existing Space Leases,
together with all rent payable thereunder;

(i) all insurance policies (including title insurance policies, to the extent
assignable) required to be maintained by Lessee pursuant to Article VIII of the
Lease or any insurance policies to be obtained on behalf of Lessee, including
the right to collect and receive such proceeds; and, subject to the rights of
Lessee under Article X of the Lease, all awards and other compensation,
including the interest payable thereon and the right to collect and receive the
same, made to the present or any subsequent owner of the Property for the taking
by eminent domain, condemnation or otherwise, of all or any part of the Property
or any easement or other right therein;

(j) (i) all accounts, general intangibles, tangible chattel paper, deposit
accounts, money, investment property, instruments and documents relating to or
otherwise arising in connection with or derived from the Property, (ii) all
refunds, rebates, reserves, deferred payments, deposits, cost savings, and
payments of any kind

 

-3-



--------------------------------------------------------------------------------

due from or payable by (A) any Governmental Authority, or (B) any insurance or
utility company, relating in either case to any or all of the Property,
(iii) all refunds, rebates and payments of any kind due from or payable by any
Governmental Authority for any taxes, assessments, or governmental or quasi
governmental charges or levies imposed with respect to or upon any or all of the
Property, and (iv) any cash collateral account maintained pursuant to any of the
or Operative Documents;

(k) all tenements, hereditaments, appurtenances, privileges, options to purchase
or lease all or any part of the Property or any interest therein (and any
greater estate in the Property now owned or hereafter acquired pursuant
thereto), and all other rights and interests now or in the future benefiting or
otherwise relating to the Property, including easements, rights of way,
sidewalks, alleys and strips and gores of land adjacent to or used in connection
with the Property, development rights, mineral rights, water rights and water
stock (collectively, “Appurtenant Rights”);

(l) all rights to liquidated damages, rebates, offset or other warranty
payments, or assignment under a purchase order, invoice or purchase agreement
with any manufacturer of or contractor for any portion of the Mortgaged
Property;

(m) all products, excess successions, subleases, rents, issues, profits,
products, returns, income and proceeds of and from any or all of the foregoing
(including proceeds from any of the foregoing), and to the extent not otherwise
included, all payments under insurance (whether or not Lessee is the loss payee
hereof) or any indemnity, warranty or guarantee payable by reason of loss or
damage to or otherwise with respect to any of the foregoing; and

(n) all cash and non-cash proceeds of the foregoing.

“Obligations” means (a) all obligations (monetary or otherwise) of the Lessee
arising under or in connection with any of the Operative Documents, (b) the due,
prompt and complete observance, performance and discharge of each and every
obligation, covenant and agreement of Lessee contained in this Memorandum of
Lease and all supplements, amendments and modifications thereto and all
extensions and renewals thereof, (c) to the extent that Lessee becomes obligated
to pay and perform such obligations, the due, prompt and complete observance,
performance and discharge of each and every obligation, covenant and agreement
of Lessor in the Operative Documents and all supplements, amendments and
modifications thereto and all extensions and renewals thereof, or in any other
instrument heretofore or hereafter executed by Lessor, and (d) the obligation to
pay all sums advanced by Lessor to protect the Mortgaged Property or any portion
thereof, whether or not any such advance is specifically authorized by the
provisions of this Memorandum of Lease or any of the other Operative Documents,
with interest thereon at the Overdue Rate.

“Personal Property” means all of the Mortgaged Property that does not constitute
real property and in which a security interest may be created under the UCC.

 

-4-



--------------------------------------------------------------------------------

“Uniform Commercial Code” and “UCC” means the Uniform Commercial Code as in
effect from time to time in any applicable jurisdiction, including, for Texas,
the Texas Business & Commerce Code.

Section 2. Acceptance and Approval.

Lessee hereby acknowledges and confirms that Lessee’s execution of this
Memorandum of Lease, without further act, constitutes the irrevocable acceptance
by Lessee of Lessor’s interest in the Land described on Exhibit A attached
hereto and incorporated herein by reference and in the Improvements on the Land
for all purposes of the Lease and the other Operative Documents.

Section 3. Lease of Leased Property; Payment and Performance of Obligations.

(a) Effective upon the execution and delivery of this Memorandum of Lease by
Lessor and Lessee, Lessor’s rights in and to the Land, the Improvements, the
Appurtenances and the Fixtures shall constitute “Leased Property” for all
purposes of the Lease and shall be subject to the terms and provisions of the
Lease. Beginning on the Closing Date, Lessor hereby delivers, demises and leases
the Leased Property to Lessee, and Lessee hereby accepts, hires and leases the
Leased Property from Lessor for the term of the Lease, as described in
Section 2.2 of the Lease.

(b) Lessee shall pay the Obligations in accordance with the terms of the Lease,
the Participation Agreement, and the other Operative Documents and perform each
term to be performed by Lessee under the Operative Documents.

Section 4. Basic Lease Term.

Unless earlier terminated, the term of the Lease shall consist of a base term
commencing on the Closing Date and ending the first to occur of:

(a) March 1, 2019 (the “Scheduled Termination Date”); and

(b) the date upon which the Lease is terminated pursuant to its terms.

As described in Section 2.2 of the Lease, the first to occur of (a) and
(b) shall be the “Termination Date.”

Section 5. Notice of Purchase Options.

Notice is hereby made of purchase options that have been granted under the Lease
in favor of Lessee which purchase options may, subject to the terms and
conditions set forth therein, be exercised following the occurrence and
continuance of an Event of Default and upon ten (10) Business Days’ notice to
Lessor.

 

-5-



--------------------------------------------------------------------------------

Section 6. Lessee Grant of Lien and Security Interest.

(a) To secure the full and timely payment of, and the complete and timely
performance and discharge of, the Obligations by Lessee, Lessee has GRANTED,
BARGAINED, SOLD, ASSIGNED, and CONVEYED, and does hereby GRANT, BARGAIN, SELL,
ASSIGN and CONVEY unto the Deed of Trust Trustee, in trust with a power of sale
and for the benefit of Lessor, all of the Mortgaged Property (other than the
Personal Property), subject to the Permitted Liens, TO HAVE AND TO HOLD the
Mortgaged Property and the rights and privileges hereby granted unto Deed of
Trust Trustee and Lessor, their respective successors and assigns, until all the
Obligations are paid, performed and satisfied in full.

(b) To secure the full and timely payment of, and the complete and timely
performance and discharge of, the Obligations by Lessee, Lessee further grants
to Lessor, pursuant to the UCC, a security interest in all of Lessee’s present
and future right, title, and interest in and to the Personal Property.

Section 7. Remedies.

(a) Without limiting any other remedies set out in the Lease, while an Event of
Default exists, Lessor may, at its option, declare all Obligations to be
immediately due and payable without any presentment, demand, protest or notice
of any kind (except as may otherwise be provided in the Operative Documents),
and if the Obligations have been accelerated, then and subject to Lessee’s
rights under the Lease (including Lessee’s right to purchase the Leased Property
pursuant to Section 13.2 of the Lease):

(i) Each of Deed of Trust Trustee and Lessor, in addition to all other remedies
available at law or in equity, shall have the right forthwith, with or without
bringing any action or proceeding, with or without a receiver appointed by a
court, and without regard to the adequacy of its security, (A) to enter upon and
take possession of the Mortgaged Property, or any part thereof, in its own name
or in the name of Lessee, to make repairs and do any acts which it deems
necessary or desirable to preserve the value, marketability or rentability of
the Mortgaged Property, or any part thereof or interest therein, increase the
income therefrom or protect the security hereof, (B) to let the Mortgaged
Property, and (C) with or without taking possession of the Mortgaged Property,
to sue for or otherwise collect and receive the rents, issues and profits
thereof and to apply said rentals and profits, after payment of all necessary or
proper charges and expenses, including reasonable attorneys’ fees, on account of
the amounts hereby secured. The collection of such rentals and profits and the
application thereof as aforesaid, shall not cure or waive any Event of Default
or notice of Event of Default hereunder or invalidate any act done in response
to such Event of Default or pursuant to such notice of Event of Default and,
notwithstanding the continuance in possession of all or any portion of the
Mortgaged Property or the collection, receipt and application of rentals and
profits, Lessor shall be entitled to exercise every right provided for in any of
the Operative Documents or by law upon occurrence of any Event of Default,
including the right to exercise the power of sale herein contained. Failure or
discontinuance of Lessor at any time, or from time to time, to collect rentals
and profits shall not in any manner affect the subsequent enforcement of Lessor
of the right to collect the same.

 

-6-



--------------------------------------------------------------------------------

(ii) Lessor shall, as a matter of right, without notice to Lessee or anyone
claiming under Lessee, and without regard to the then value of the Mortgaged
Property, or the interest of Lessee therein, at the option of Lessor, be
entitled to the appointment of a receiver for the Mortgaged Property, and Lessee
hereby consents to such appointment and waives notice of any application
therefor and waives any requirement that the receiver post or deliver a bond.
Any such receiver or receivers shall have all the usual powers and duties of
receivers in like or similar cases and all the powers and duties of Lessor and
Deed of Trust Trustee in case of entry as provided in this Memorandum of Lease
and shall continue as such and exercise all such powers until the later of
(A) the date of confirmation of sale of the Mortgaged Property; (B) the
disbursement of all proceeds of the Mortgaged Property collected by such
receiver and the payment of all expenses incurred in connection therewith; or
(C) the termination of such receivership with the consent of Lessor or pursuant
to an order by a court of competent jurisdiction.

(iii) Lessee hereby authorizes and empowers the Deed of Trust Trustee and each
and all of his successors in this trust, at the request of Lessor, to sell the
Mortgaged Property at public auction to the highest bidder for cash at the door
of the courthouse of the county in Texas in which the Mortgaged Property or any
part thereof is situated, as herein described, between the hours of 10:00 a.m.
and 4:00 p.m. (as more particularly described in the hereinafter described
notice) of the first Tuesday of any month, after advertising the time, place and
terms of said sale and the Mortgaged Property to be sold, by posting (or by
having some person or persons acting for him post) for at least twenty one
(21) days preceding the date of the sale, written or printed notice of the
proposed sale at the Courthouse of said county in the area of the courthouse
designated by the Commissioner’s Court as the area for sales pursuant to
Section 51.002 of the Texas Property Code and if no area is designated by the
Commissioner’s Court, the notice of sale shall designate the area of the
courthouse where the sale is to take place; in addition to such posting of
notice, the holder of the indebtedness hereby secured shall, at least twenty one
(21) days preceding the date of sale: (A) serve written or printed notice of the
proposed sale by certified mail on Lessee and on each other debtor, if any,
obligated to pay the indebtedness hereby secured according to records of such
holder, which shall state the earliest time at which the sale will begin and the
sale shall begin at such time or not later than three (3) hours after that time,
and (B) file a copy of the notice of proposed sale with the County Clerk or
County Clerks of the county or counties where such notice was posted. Service of
such notice shall be completed upon deposit of the notice, with postage prepaid,
properly addressed to Lessee and such other debtors at their most recent address
or addresses as shown by the records of the holder of the indebtedness hereby
secured, in a post office or official depository under the care and custody of
the United States Postal Service. The affidavit of any person having knowledge
of

 

-7-



--------------------------------------------------------------------------------

the facts to the effect that such service was completed shall be prima facie
evidence of the fact of service. The provisions hereof with respect to posting
and giving notices of sale are intended to comply with the provisions of
Section 51.002 of the Texas Property Code, and, in the event the requirement for
any notice under such Section 51.002 shall be eliminated or the prescribed
manner of giving same modified by future amendment to or adoption of any statute
superseding such Section 51.002, the requirement for such particular notice
shall be deemed stricken from or modified in this instrument in conformity with
such amendment or superseding statute, effective as of the effective date of
same. The manner herein prescribed for serving or giving any notice, other than
that to be posted or caused to be posted by the Deed of Trust Trustee, shall not
be deemed exclusive, but such notice or notices may be given in any other manner
which may be permitted by applicable law. Lessee agrees that no notice of any
sale other than as set out in this paragraph need be given by Deed of Trust
Trustee, Lessor or any other person. Lessee hereby designates as its address for
the purposes of such notice the address set out on the signature page of this
Memorandum of Lease and agrees that such address shall be changed only by
depositing notice of such change, enclosed, postage pre-paid, in a post office
or official depository under the care and custody of the United States Postal
Service, certified mail, postage prepaid, return receipt requested, addressed to
Lessor at the address for Lessor set out herein (or to such other address as
Lessor may have designated by notice given as above provided to Lessee and such
other debtors), any such notice of change of address of Lessee or other debtors
shall be effective upon receipt by Lessor. Any change of address of Lessor shall
be effective three (3) Business Days after deposit thereof in the above
described manner in a post office or official depository under the care and
custody of the United States Postal Service. Lessee does hereby authorize and
empower the Deed of Trust Trustee and each and all of his successors in this
trust to sell the Mortgaged Property or any interest or estate in the Mortgaged
Property, together or in lots or parcels, as such Deed of Trust Trustee shall
deem expedient and to execute and deliver to the purchaser or purchasers of the
Mortgaged Property good and sufficient deed or deeds of conveyance thereof and
bills of sale with covenants of general warranty binding on Lessee and Lessee’s
successors and assigns. Payment of the purchase price to the Deed of Trust
Trustee shall satisfy the obligation of the purchaser at such sale therefor and
he shall not be bound to oversee or insure the proper application of the
proceeds. Lessor may bid and become the purchaser of the Mortgaged Property at
any trustee’s or foreclosure sale hereunder.

(iv) In addition to the rights and powers of sale granted under the preceding
Subsection (iii), if any Event of Default occurs concerning the payment of any
installment of the Obligations, Lessor, at its option, at once or at any time
thereafter while any matured installment remains unpaid, without declaring the
entire Obligations to be due and payable, may orally or in writing direct the
Deed of Trust Trustee to enforce this trust and to sell the Mortgaged Property
subject to such unmatured indebtedness and the assignments, liens, and security
interests securing its payment, in the same manner, on the same terms, at the
same place and time and after having given notice in the same manner, all as
provided in the

 

-8-



--------------------------------------------------------------------------------

preceding provisions of Subsection (iii). After such sale, the Deed of Trust
Trustee shall make due conveyance to the purchaser or purchasers. Sales made
without maturing the Obligations may be made hereunder whenever there occurs an
Event of Default in the payment of any installment of the Obligations without
exhausting the power of sale granted hereby, and without affecting in any way
the power of sale granted under this Subsection (iv), the unmatured balance of
the Obligations (except as to any proceeds of any sale which Lessor may apply as
a prepayment of the Obligations) or the assignments, liens and security
interests securing payment of the Obligations.

(v) It is intended by each of the foregoing provisions of Subsection (iii) and
Subsection (iv) that Deed of Trust Trustee may, after any request or direction
by Lessor, sell not only that portion of the Mortgaged Property constituting
real property, but also the Property and other interests constituting a part of
the Mortgaged Property, or any part thereof, along with the Land and the
improvements thereon, or any part thereof, all as a unit and as a part of a
single sale, or may sell any part of the Mortgaged Property separately from the
remainder of the Mortgaged Property. The sale or sales by Deed of Trust Trustee
of less than the whole of the Mortgaged Property shall not exhaust the power of
sale herein granted, and Deed of Trust Trustee is specifically empowered to make
successive sale or sales under such power until the whole of the Mortgaged
Property shall be sold; and if the proceeds of such sale or sales of less than
the whole of such Mortgaged Property shall be less than the aggregate of the
Obligations and the expense of executing this trust, this Memorandum of Lease
and the assignments, liens, and security interests hereof shall remain in full
force and effect as to the unsold portion of the Mortgaged Property just as
though no sale or sales of less than the whole of the Mortgaged Property had
occurred, but Lessor shall have the right, at its sole election, to request Deed
of Trust Trustee to sell less than the whole of the Mortgaged Property.

(vi) Lessee and Lessor agree that, in any assignments, deeds, bills of sale,
notices of sale, or postings, given by Deed of Trust Trustee or Lessor, any and
all statements of fact or other recitals therein made as to the identity of
Lessor, or as to the occurrence or existence of any Event of Default, or as to
the acceleration of the maturity of the Obligations, or as to the request to
sell, posting of notice of sale, notice of sale, time, place, terms and manner
of sale and receipt, distribution and application of the money realized
therefrom, or as to the due and proper appointment of a substitute trustee and
without being limited by the foregoing, as to any other act or thing having been
duly done by Lessor or by Deed of Trust Trustee, shall be construed by all
courts of law and equity as prima facie evidence that the said statements or
recitals state facts and are without further question to be so accepted, and
Lessee does hereby ratify and confirm any and all acts that Deed of Trust
Trustee may lawfully do in the Mortgaged Property by virtue hereof.

 

-9-



--------------------------------------------------------------------------------

(vii) Lessor may, or Deed of Trust Trustee may upon written request of Lessor,
proceed by suit or suits, at law or in equity, to enforce the payment and
performance of the Obligations in accordance with the terms hereof or of the
other Operative Documents or of the other Instruments, to foreclose or otherwise
enforce the assignments, liens, and security interests created or evidenced by
the other Operative Documents, or this Memorandum of Lease as against all, or
any part of, the Mortgaged Property, and to have all or any part of the
Mortgaged Property sold under the judgment or decree of a court of competent
jurisdiction.

(viii) To the extent permitted by law, Lessor may enter upon the Land, take
possession of the Mortgaged Property and remove the Property or any part
thereof, with or without judicial process, and, in connection therewith, without
any responsibility or liability on the part of Lessor, take possession of any
property located on or in the Land and the improvements situated on the Land
which is not a part of the Mortgaged Property and hold or store such property at
Lessee’s expense.

(ix) Lessor may buy the Mortgaged Property, or any part thereof, at any public
sale or judicial sale.

(x) Notwithstanding anything contained herein to the contrary, pursuant to
Section 9.604(a) of the UCC, as amended, Lessor may proceed under Chapter 9 of
the UCC as to all Personal Property covered hereby or, at Lessor’s election,
Lessor may proceed as to both the real and personal property covered hereby in
accordance with Lessor’s rights and remedies in respect of real property, in
which case the provisions of Chapter 9 of the UCC shall not apply.

(xi) If Lessor is the purchaser of the Mortgaged Property, or any part thereof,
at any sale thereof, whether such sale be under the power of sale herein vested
in Deed of Trust Trustee, or upon any other foreclosure or enforcement of the
assignments, liens, and security interests hereof, or otherwise, Lessor shall,
upon any such purchase, acquire good title to the Mortgaged Property so
purchased, free of the assignments, liens, and security interests of these
presents.

(xii) Lessee covenants to promptly reimburse and pay to Lessor, the amount of
all reasonable expenses (including the cost of any insurance, taxes, or other
charges) incurred by Lessor in connection with its custody, preservation, use or
operation of the Mortgaged Property, together with interest thereon from the
date incurred by Lessor at the Overdue Rate, and all such expenses, cost, taxes,
interest, and other charges shall be a part of the Obligations.

(xiii) If the assignments, liens, or security interests hereof shall be
foreclosed or otherwise enforced by a Deed of Trust Trustee’s sale, or by any
other judicial or non-judicial action, then the purchaser at any such sale shall
receive, as an incident to his ownership, immediate possession of that portion
of the Mortgaged Property purchased, and if Lessee or Lessee’s successors shall
hold possession of any of said portion of the Mortgaged Property subsequent to
such foreclosure, Lessee and Lessee’s successors shall be considered as tenants
at sufferance of the purchaser at such foreclosure sale, and any one occupying
the

 

-10-



--------------------------------------------------------------------------------

Mortgaged Property (or any part thereof) after demand made for possession
thereof shall be guilty of forcible detainer and shall be subject to eviction
and removal, forcible or otherwise, with or without process of law, and all
damages by reason thereof are hereby expressly waived.

(xiv) This Memorandum of Lease shall be effective as a mortgage as well as a
deed of trust, and upon the occurrence of an Event of Default may be foreclosed
as to the Mortgaged Property in any manner permitted by the laws of the State of
Texas and any other state in which any part of the Mortgaged Property is
situated. Any foreclosure suit may be brought by Deed of Trust Trustee or
Lessor. If a foreclosure hereunder is commenced by Deed of Trust Trustee, Lessor
may, at any time before the sale, direct the Deed of Trust Trustee to abandon
the sale, and may then institute suit for the collection of the Obligations, and
for the foreclosure or enforcement of the assignments, liens, and security
interests hereof. If Lessor should institute a suit for the collection, and for
a foreclosure or enforcement of the assignments, liens, and security interests
hereof, it may, at any time before the entry of a final judgment in said suit,
dismiss the same, and require Deed of Trust Trustee to sell the Mortgaged
Property, or any part thereof, in accordance with the provisions of this
Memorandum of Lease.

(xv) Deed of Trust Trustee and Lessor may exercise all other rights and remedies
provided herein, in any of the Operative Documents or other document or
agreement now or hereafter securing all or any portion of the Obligations
secured hereby, by law or equity or by virtue of any of the Operative Documents,
or under the UCC or otherwise.

(xvi) Subject to Applicable Law, Deed of Trust Trustee may postpone sale of all
or any portion of the Mortgaged Property by public announcement at such time and
place of sale, and from time to time thereafter may postpone such sale by public
announcement or subsequently noticed sale, and without further notice make such
sale at the time fixed by the last postponement, or may, in its discretion, give
a new notice of sale.

(xvii) Upon the occurrence and continuance of an Event of Default hereunder,
Lessor may proceed or cause Deed of Trust Trustee, in any sequence: (A) to
exercise its rights hereunder with respect to all or any portion of the
Mortgaged Property and all or any portion of the Personal Property; and (B) to
exercise its rights under Section 14 hereof with respect to all or any portion
of the Personal Property in accordance with the provisions of the UCC, in each
case subject to Lessee’s rights under the Lease (including Lessee’s right to
purchase the Leased Property under Section 13.2 of the Lease).

(xviii) Subject always to the then existing rights, if any, of Lessee under the
Lease (including Lessee’s right to purchase the Leased Property under
Section 13.2 of the Lease), Lessor or Deed of Trust Trustee may proceed to
exercise all rights, privileges and remedies of Lessor under the Lease and may
exercise all such rights and remedies in the name of Lessor.

 

-11-



--------------------------------------------------------------------------------

(b) If an Event of Default exists and the Obligations have been accelerated,
subject to Lessee’s rights under the Lease (including Lessee’s right to purchase
the Leased Property under Section 13.2 of the Lease), Lessor may proceed by an
action at law, suit in equity or other appropriate proceeding, to protect and
enforce its rights, whether for the foreclosure of the lien of this Memorandum
of Lease, or for the specific performance of any agreement contained herein or
for an injunction against the violation of any of the terms hereof.

(c) The proceeds of any sale of the Mortgaged Property shall be applied pursuant
to Section 18 of the Lease.

Section 8. Remedies Not Exclusive.

Lessor shall be entitled to enforce payment of the indebtedness and performance
of the Obligations and to exercise or cause Deed of Trust Trustee to exercise
all rights and powers under this Memorandum of Lease or under any of the other
Operative Documents or other agreement or any Applicable Laws now or hereafter
in force, notwithstanding that some or all of the Obligations may now or
hereafter be otherwise secured, whether by deed of trust, mortgage, security
agreement, pledge, lien, assignment or otherwise. Neither the acceptance of this
Memorandum of Lease nor its enforcement shall prejudice or in any manner affect
Lessor’s or Deed of Trust Trustee’s right to realize upon or enforce any other
security now or hereafter held by Lessor or Deed of Trust Trustee, it being
agreed that Lessor shall be entitled to enforce or cause Deed of Trust Trustee
to enforce this Memorandum of Lease and any other security now or hereafter held
by Lessor or Deed of Trust Trustee in such order and manner as Lessor or Deed of
Trust Trustee may determine in its absolute discretion. No remedy herein
conferred upon or reserved to Lessor or Deed of Trust Trustee is intended to be
exclusive of any other remedy herein or by law provided or permitted, but each
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute. Every
power or remedy given by any of the Operative Documents to Lessor or Deed of
Trust Trustee or to which they may otherwise be entitled, may be exercised,
concurrently or independently, from time to time and as often as may be deemed
expedient by Lessor. In no event shall Lessor or Deed of Trust Trustee, in the
exercise of the remedies provided in this Memorandum of Lease (including in
connection with the appointment of a receiver and the entry of such receiver on
to all or any part of the Mortgaged Property or Lessee Collateral), be deemed a
“grantee in possession” unless and until Lessor or Deed of Trust Trustee takes
possession of the Mortgaged Property or Lessee’s Collateral and Lessor or Deed
of Trust Trustee shall not in any way be made liable for any act, either of
commission or omission, in connection with the exercise of such remedies.

Section 9. Other Covenants.

(a) At any time and from time to time, upon the written request of Lessor, and
at the sole expense of Lessee, Lessee will promptly and duly execute and deliver
such further instruments and documents and take such further actions as Lessor
reasonably

 

-12-



--------------------------------------------------------------------------------

may request for the purposes of obtaining or preserving the full benefits of
this Memorandum of Lease and of the rights and powers granted by this Memorandum
of Lease. Lessee hereby irrevocably constitutes and appoints Lessor as Lessee’s
true and lawful attorney-in fact (which power is coupled with an interest) to
execute and deliver such further instruments, and take such further actions for
the purposes of obtaining or preserving the full benefits of this Memorandum of
Lease and of the rights and powers granted by this Memorandum of Lease.

(b) Provided no Event of Default exists, Lessee shall be suffered and permitted
to remain in full possession, enjoyment and control of Lessee’s interest in the
Mortgaged Property subject always to the observance and performance by Lessee of
the terms of this Memorandum of Lease and of the Participation Agreement and the
other Operative Documents. Provided no Event of Default has occurred and is
continuing, Lessee shall be suffered and permitted to remain in full possession,
enjoyment and control of Lessee’s interest in the Mortgaged Property subject
always to the observance and performance of the terms of this Memorandum of
Lease and of the Participation Agreement and the other Operative Documents to
which Lessee is a party. It is expressly understood that the use and possession
of the Property by Lessee or any of its permitted sublessees and assignees under
and subject to the Lease and the other Operative Documents shall not constitute
a violation of this Section 9(b).

(c) All monies constituting a part of the Mortgaged Property shall be paid and
distributed in accordance with the terms and provisions of Section 18 of the
Lease.

Any monies received by Lessee as payment for any loss under any policy of title
insurance or as an award or compensation for any condemnation shall become part
of the Mortgaged Property and shall be paid and applied in the same manner as
net proceeds of a Casualty or Condemnation as provided in the Lease.

Section 10. Performance by Lessor of Lessee’s Obligations.

If a Lease Event of Default occurs because of a failure by Lessee to perform or
comply with any of its agreements contained herein, Lessor, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement. The expenses of Lessor incurred
in connection with actions undertaken as provided in this Section, together with
interest thereon at a rate per annum equal to the Overdue Rate, from the date of
payment by Lessor, as applicable, to the date reimbursed by Lessee, shall be
payable by Lessee to Lessor on demand.

Section 11. Duty of Lessor.

Lessor’s sole duty with respect to the custody, safekeeping and physical
preservation of any Mortgaged Property, in its possession, under the UCC or
otherwise, shall be to deal with it in the same manner as Lessor deals with
similar property for its own account. None of Lessor, Deed of Trust Trustee and
their respective directors, officers, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Mortgaged Property, or for
any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Mortgaged Property, upon the request of Lessee, or any other
Person or to take any other action whatsoever with regard to the Mortgaged
Property, or any part thereof.

 

-13-



--------------------------------------------------------------------------------

Section 12. Powers Coupled with an Interest.

All powers, authorizations and agencies contained in this Memorandum of Lease
are coupled with an interest and are irrevocable until this Memorandum of Lease
is terminated and the lien created hereby is released.

Section 13. Authorization of Financing Statements.

Lessee authorizes the financing statements to be filed with respect to the
Mortgaged Property without the signature of such party in such form and in such
filing offices as Lessor reasonably determines appropriate to perfect the
security interests of Lessor under this Memorandum of Lease. A carbon,
photographic or other reproduction of this Memorandum of Lease shall be
sufficient as a financing statement for filing in any jurisdiction.

Section 14. Security Agreement under UCC.

(a) It is the intention of the parties hereto that this Memorandum of Lease
shall constitute with respect to the Personal Property a “security agreement”
within the meaning of the UCC. If an Event of Default exists, and subject to
Lessee’s rights under the Lease (including Lessee’s right to purchase the Leased
Property under Section 13.2 of the Lease), then in addition to having any other
right or remedy available at law or in equity, Lessor shall have the option of
either (i) proceeding under the UCC and exercising such rights and remedies as
may be provided to a secured party by the UCC with respect to all or any portion
of the Mortgaged Property or Lessee’s Collateral which is personal property
(including taking possession of and selling such property) or (ii) treating such
property as real property and proceeding with respect to both the real and
personal property constituting the Mortgaged Property or Lessee’s Collateral in
accordance with Deed of Trust Trustee’s rights, powers and remedies with respect
to the real property (in which event the default provisions of the UCC shall not
apply). If Lessor shall elect to proceed under the UCC, then ten (10) days’
notice of sale of the personal property shall be deemed reasonable notice and
the expenses of retaking, holding, preparing for sale, selling and the like
incurred by Lessor shall include, but not be limited to, attorneys’ fees and
legal expenses (including allocated costs of internal counsel) of Lessor. At
Lessor’s request, Lessee shall assemble its Personal Property subject to the
lien hereof and make it available to Lessor at a place designated by Lessor
which is reasonably convenient to both parties.

(b) Lessee and Lessor agree, to the extent permitted by law, that this
Memorandum of Lease, upon recording or registration in the real estate records
of the proper office, shall constitute a financing statement filed as a “fixture
filing” within the meaning of the UCC.

(c) Lessee and Lessee hereby acknowledges that (i) this Memorandum of Lease
covers goods which are or are to become fixtures on the Property, (ii) this
Memorandum of Lease is to be recorded in the real estate records, and
(iii) products of collateral are also covered.

 

-14-



--------------------------------------------------------------------------------

Section 15. Nature of the Transaction.

It is the intention of the parties that:

(a) the Transaction constitutes an operating lease from Lessor to Lessee for
purposes of Lessee’s financial reporting, including, without limitation, under
Financial Accounting Standards Codification 840;

(b) for purposes of federal and all state and local income and transfer taxes
and bankruptcy, insolvency, conservatorships and receiverships (including the
substantive law upon which bankruptcy insolvency, conservatorships and
receiverships proceedings are based) purposes:

(i) the Transaction constitutes a financing by Lessor to Lessee and preserves
beneficial ownership in the Leased Property in Lessee, Lessee will be entitled
to all tax benefits ordinarily available to owners of property similar to the
Leased Property for tax purposes and the obligations of Lessee to pay Basic Rent
shall be treated as payments of interest to Lessor, and the payment by Lessee of
any amounts in respect of the Lease Balance shall be treated as payments of
principal to Lessor;

(ii) to the extent the Transaction is deemed a financing, this Memorandum of
Lease provides for a security interest or a Lien, as the case may be, in
Lessee’s interest in the Mortgaged Property, including without limitation other
Lessee Collateral, in favor of Lessor to secure Lessee’s payment and performance
of the Obligations;

(iii) the Lease creates a Lien on and security interest in Lessee Collateral in
favor of Lessor; and

(iv) the Lease is intended as a deed of trust on the Leased Property,
notwithstanding the remedies in Section 13.1 of the Lease that are more
customarily available to lessors of real property.

Nevertheless, Lessee acknowledges and agrees that Lessor has not made any
representations or warranties concerning the tax, accounting or legal
characteristics of the Operative Documents or any aspect of the Transaction and
that Lessee has obtained and relied upon such tax, accounting and legal advice
concerning the Operative Documents and the Transaction as it deems appropriate.

(c) Specifically, without limiting the generality of clause (a) above, the
parties hereto intend and agree that in the event of any insolvency,
conservatorship or receivership proceedings or matters or a petition under the
United States bankruptcy laws, or any other applicable insolvency,
conservatorship or receivership laws or statute of the United States of America
or any State thereof affecting Lessee or any collection

 

-15-



--------------------------------------------------------------------------------

actions, the transactions evidenced by the Operative Documents (including,
without limitation, the Lease) constitute loans made directly to Lessee by
Lessor as an unrelated third party lender, and that Lessor holds title to, and
Lessor holds a lien on, the Leased Property for the benefit of the Lessor to
secure Lessee’s obligations to repay such loans to Lessor and all other amounts
due under any of the Operative Documents.

(d) Specifically, but without limiting the generality of subsection (a) above,
Lessor and Lessee intend and agree that, for the purpose of securing Lessee’s
obligations for the repayment of the Obligations, (i) the Lease shall also be
deemed to be a security agreement and financing statement within the meaning of
Article 9 of the UCC; (ii) the conveyance provided for hereby shall be deemed to
be a grant by Lessee to Lessor, of a security interest in and to the Deed of
Trust Trustee of a mortgage and deed of trust lien on all of Lessee’s present
and future title and interest in and to the Leased Property and the other Lessee
Collateral, and all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, investments, securities or other property, whether in the
form of cash, investments, securities or other property to secure such loans,
effective on the date hereof, to have and to hold such interests in the Leased
Property and the other Lessee Collateral unto Lessor, (iii) to the extent
permitted by Applicable Laws, the possession by Lessor of notes and such other
items of property as constitute instruments, money, negotiable documents or
tangible chattel paper shall be deemed to be “possession” or “control” by the
“secured party” for purposes of perfecting the security interest pursuant to the
UCC; and (iv) to the extent permitted by Applicable Law, notifications to
Persons holding such property, and acknowledgments, receipts or confirmations
from financial intermediaries, bankers or agents (as applicable) of Lessee shall
be deemed to have been given for the purpose of perfecting such security
interest under Applicable Law. Lessor and Lessee shall, to the extent consistent
with the Lease, take such actions and execute, deliver, file and record such
other documents, financing statements, mortgages and deeds of trust as may be
necessary to ensure that this Memorandum of Lease creates a mortgage lien and a
security interest in the Mortgaged Property and the other Lessee Collateral in
accordance with this Section 15 and, such mortgage lien and security interest is
a perfected security interest in the Mortgaged Property and the other Lessee
Collateral with priority over all Liens, other than Permitted Liens, under
Applicable Law and will be maintained as such throughout the Term.

(e) If (contrary to the intent of the parties as expressed above and in
Section 2.4 of the Participation Agreement) it is determined that Lessee is not,
under applicable state law as applied to the Operative Documents, the equitable
owner of the Leased Property and the borrower from Lessor in a financing
arrangement, but rather is a tenant under the Lease with an option to purchase
from Lessor as provided in Sections 14.1 or 17.22 of the Lease (as the case may
be, the “Payoff Option”), then the parties intend that the Payoff Option be
secured by a lien and security interest against the Leased Property.
Accordingly, Lessor does hereby grant to Lessee a lien and security interest
against the Leased Property, including all rights, title and interests of Lessor
from time to time in and to the Land and Improvements, for the sole purpose of
securing (1) Lessor’s obligation to convey the Leased Property to Lessee if
Lessee exercises the Payoff Option and tenders payment of the Purchase Amount to
Lessor as provided herein, and (2) Lessee’s right to recover any damages from
Lessor caused by a breach of such obligation, including any

 

-16-



--------------------------------------------------------------------------------

such breach caused by a rejection or termination of the Payoff Option in any
bankruptcy or insolvency proceeding instituted by or against Lessor, as debtor.
Lessee may enforce such lien and security interest judicially after any such
breach by Lessor, but not otherwise. The foregoing grant shall terminate without
further action upon the termination or expiration of the Payoff Option.

Section 16. Incorporation into Lease.

This Memorandum of Lease shall be construed in connection with and as part of
the Lease, and all terms, conditions and covenants contained in the Lease, as
supplemented by this Memorandum of Lease, shall be and remain in full force and
effect and shall govern the Leased Property, as located on the Land described in
Exhibit A attached hereto and incorporated herein by reference.

Section 17. Notice to Potential Claimant.

Nothing contained in this Memorandum of Lease or the Lease shall be construed as
constituting the consent or request of Lessor, expressed or implied, to or for
the performance by any contractor, mechanic, laborer, materialman, supplier or
vendor of any labor or services or for the furnishing of any materials for any
construction, alteration, addition, repair or demolition of or to the
Improvements or any part thereof. NOTICE IS HEREBY GIVEN THAT LESSOR IS NOT NOR
SHALL BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE
FURNISHED TO LESSEE, OR TO ANYONE HOLDING THE IMPROVEMENTS OR ANY PART OR
PORTION THEREOF THROUGH OR UNDER LESSEE, AND THAT NO MECHANIC’S OR OTHER LIENS
FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST
OF LESSOR IN AND TO ALL OR ANY PORTION OF THE IMPROVEMENTS.

Section 18. Ratification.

Except as expressly supplemented hereby, the terms and provisions of the Lease
are hereby ratified and confirmed and remain in full force and effect. In the
event of any conflict between the terms of the Lease and the terms of this
Memorandum of Lease, the terms of the Lease shall control.

Section 19. Notices.

All notices, requests and demands to or upon Lessor or Lessee shall be given in
accordance with Section 8.2 of the Participation Agreement. Notices to the Deed
of Trust Trustee shall be addressed as provided on page 1 hereof, or such other
address as such party may designate by written notice.

Section 20. Severability.

Any provision of this Memorandum of Lease which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof.

 

-17-



--------------------------------------------------------------------------------

Section 21. Amendments in Writing; Cumulative Remedies.

(a) None of the terms or provisions of this Memorandum of Lease may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by Lessee and Lessor in accordance with the terms of Section 8.4 of the
Participation Agreement.

(b) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by Applicable Laws.

Section 22. Section Headings.

The section headings used in this Memorandum of Lease are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

Section 23. Successors and Assigns.

This Memorandum of Lease shall run with the land and be binding upon the
successors and assigns of Lessor and Lessee and shall inure to the benefit of
Lessor, Deed of Trust Trustee and their respective successors and assigns.

Section 24. Partial Release; Full Release.

Lessor may release, for such consideration or none, as it may require, any
portion of the Mortgaged Property without, as to the remainder of the Mortgaged
Property, in any way impairing or affecting the lien, security interest and
priority herein provided for Lessor compared to any other lien holder or secured
party. Further, upon receipt of the Purchase Amount pursuant to Lessee’s
exercising its Early Termination Option in accordance with Section 17.22 of the
Lease or its Purchase Option in accordance with the provisions of Section 14.1
of the Lease, or upon receipt of all amounts payable under Article XIV of the
Lease and performance of all of Lessee’s Obligations under the Lease, Lessor
shall execute and deliver to Lessee such documents and instruments as may be
required to release any portion of the Mortgaged Property from the lien and
security interest created by this Memorandum of Lease. The recitals in such
release of any matters or facts shall be conclusive proof of the truthfulness
thereof.

Section 25. Future Advances.

In addition to any other sum secured hereby, this Memorandum of Lease shall also
secure the unpaid principal balance of, plus accrued interest on, any amount of
money loaned, advanced or paid by Lessor to or for the account and benefit of
Lessee after this Memorandum of Lease is delivered to and filed in the Real
Property Records, Dallas County, Texas, for recording, in order to pay (i) any
real estate taxes and assessments, and insurance premiums; and (ii) all other
costs and expenses incurred in connection with the operation of the Mortgaged
Property and the protection or preservation of the Mortgaged Property or the
security of this Memorandum of Lease, including to cure any of Lessee’s defaults
by making any payments which Lessee should have made as provided in this
Memorandum of Lease.

 

-18-



--------------------------------------------------------------------------------

Section 26. Certain Actions of Lessor.

Subject to Section 8.4 of the Participation Agreement and Section 5.2 of the
Lease, at any time, or from time to time without liability therefor and without
notice, and without affecting the personal liability of any person for payment
of the indebtedness secured hereby or the effect of this Memorandum of Lease
upon the remainder of the Mortgaged Property, Lessor may (a) release any part of
said Mortgaged Property, (b) consent in writing to the making of any map or plat
thereof, (c) join in granting any easement thereon, or (d) join in any extension
agreement or any agreement subordinating the lien or charge hereof.

Section 27. Certain Powers of Deed of Trust Trustee: Substitution of Deed of
Trust Trustee.

(a) Deed of Trust Trustee may act in the execution of this trust, and Deed of
Trust Trustee is hereby authorized to act by agent or attorney in the execution
of this trust. It shall not be necessary for Deed of Trust Trustee to be present
in person at any foreclosure sale hereunder.

(b) It is hereby expressly covenanted and agreed by all parties hereto that
Lessor may, at any time and from time to time hereafter, with notice to Lessee
by registered or certified mail (or otherwise in compliance with applicable
law), appoint and substitute another Deed of Trust Trustee in place of Deed of
Trust Trustee herein named to execute the trust herein created. Upon such
appointment, either with or without conveyance to said substituted Deed of Trust
Trustee by the Deed of Trust Trustee herein named, or by any substituted Deed of
Trust Trustee in case the said right of appointment is exercised more than once,
the new and substituted Deed of Trust Trustee in each instance shall be vested
with all rights, titles, interests, powers, duties and trusts in the premises
which are vested in and conferred upon the Deed of Trust Trustee herein named;
and such new and substituted Deed of Trust Trustee shall be considered the
successor and assign of Deed of Trust Trustee who is named herein within the
meaning of this Memorandum of Lease, and substituted in its place and stead.
Each such appointment and substitution shall be evidenced by an instrument in
writing which shall recite the parties to, and the book and page of record of,
this Memorandum of Lease and the description of the real property herein
described, which instrument, executed and acknowledged by Lessor and recorded in
the appropriate office of the county wherein the Mortgaged Property is situated,
shall be conclusive proof of the proper substitution and appointment of such
successor Deed of Trust Trustee, and notice of such proper substitution and
appointment to all parties in interest.

Section 28. Certain Acknowledgments and Agreements of Lessee.

Lessee hereby acknowledges and agrees that:

(a) The Equity Investment is being made for Lessee’s direct benefit and will be
used to acquire the Mortgaged Property, and it is the intention of the parties
hereto that Lessee be the beneficial owner of the Mortgaged Property for tax and
bankruptcy law purposes, but that Lessor be the owner for Lessee’s financial
reporting purposes.

 

-19-



--------------------------------------------------------------------------------

(b) Lessee, on behalf of itself and all persons now or hereafter interested in
the Mortgaged Property, or any part thereof, to the fullest extent permitted by
Applicable Law, hereby waives all rights under all appraisement, homestead,
moratorium, valuation, exemption, stay, extension, and redemption statutes, laws
or equities now or hereafter existing, and hereby further waives the pleading of
any statute of limitations as a defense to any and all indebtedness and payments
thereon secured by this Memorandum of Lease, and Lessee agrees that no defense,
claim or right based on any thereof will be asserted, or may be enforced, in any
action enforcing or relating to this Memorandum of Lease or any of this
Mortgaged Property. Without limiting the generality of the preceding sentence,
Lessee, on its own behalf and on behalf of each and every person acquiring any
interest in or title to the Mortgaged Property, or any part thereof, subsequent
to the date of this Memorandum of Lease, hereby irrevocably waives any and all
rights of redemption from sale under any order or decree of foreclosure of this
Memorandum of Lease or under any power contained herein or under any sale
pursuant to any statute, order, decree or judgment of any court. Lessee, for
itself and for all persons hereafter claiming through or under it, hereby
expressly waives and releases all rights to direct the order in which any of the
Mortgaged Property shall be sold in the event of any sale or sales pursuant
hereto and to have any of the Mortgaged Property and/or any other property now
or hereafter constituting security for any of the indebtedness secured hereby
marshaled upon any foreclosure of this Memorandum of Lease. Lessor shall have
the right to determine the order in which any or all of the Mortgaged Property
shall be subjected to the remedies provided herein. Lessor shall have the right
to determine the order in which any or all portions of the Obligations are
satisfied from the proceeds realized upon the exercise of the remedies provided
herein. Nothing contained herein shall be deemed to be a waiver of Lessee’s
right to purchase the Leased Property in accordance with the provisions of the
Lease.

(c) Lessee further waives: (i) diligence and demand of payment except as
otherwise required hereunder, the Lease and the Participation Agreement or any
other Operative Document; (ii) the right to receive any notices sent to the
other or to any other person, including notices of the creation, renewal,
extension, modification, or accrual, of any obligations contained in the
Operative Documents or notice of any other matters relating thereto not
expressly required under the other Operative Documents; (iii) all demands
whatsoever not otherwise required to be delivered under the Operative Documents;
(iv) any duty on the part of Lessor or Deed of Trust Trustee to disclose to
Lessee any facts that either may now or hereafter know about the other,
regardless of whether Lessor or Deed of Trust Trustee has reason to believe that
any such facts materially increase the risk beyond that which Lessee intends to
assume or has reason to believe that such facts are unknown to Lessee, it being
understood and agreed that Lessee is fully responsible for being and keeping
informed of the financial condition of the other and of all circumstances
bearing on the risk of nonpayment of any amount hereby secured; (v) all
principles or provisions of law that conflict with the terms of this Memorandum
of Lease or any circumstances which would otherwise constitute a legal or
equitable discharge of Lessee hereunder; (vi) any right Lessee may have to
require Lessor or Deed of Trust Trustee to proceed against Lessee or against any
other party to foreclose any lien on any real or personal property, to exercise
any right or remedy under the Operative Documents, or to pursue any other
remedy, or to enforce any other right; (vii) any rights, legal or equitable, to
require marshaling of assets or to require upon foreclosure sales in a
particular order; and (viii) any statute of limitations affecting enforcement of
this Memorandum of Lease.

 

-20-



--------------------------------------------------------------------------------

(d) No failure to exercise, nor any delay in exercising, on the part of Deed of
Trust Trustee or Lessor, any right, power or privilege hereunder shall operate
as a waiver thereof. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by Lessor or Deed of
Trust Trustee of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that Lessor or Deed of Trust Trustee
would otherwise have on any future occasion.

(e) The rights of Lessor and Deed of Trust Trustee in relation to the Mortgaged
Property or in relation to Lessee under any Operative Document shall in no way
be affected or impaired by reason of the occurrence from time to time of any of
the following events, even if such event takes place without notice to or the
further consent of Lessee: (i) the waiver by Lessor or Deed of Trust Trustee of
the performance or observance by Lessee or any other party of any of the
agreements, covenants, terms or conditions contained in any of the Operative
Documents; (ii) the doing or the omission of any of the acts referred to in the
Participation Agreement or any other Operative Document; (iii) any failure,
omission or delay on the part of Lessor or Deed of Trust Trustee to enforce,
assert or exercise any right, power or remedy conferred on or available to
Lessor, Deed of Trust Trustee or any of them in or by any of the Operative
Documents; (iv) the voluntary or involuntary liquidation, dissolution, sale of
all or substantially all of the assets, marshaling of assets and liabilities,
receivership, conservatorship, custodianship, insolvency, bankruptcy, assignment
for the benefit of creditors, reorganization, arrangement, composition or
readjustment of, or other similar proceeding affecting Lessee or any of its
assets; (v) the inability of Lessor or Deed of Trust Trustee, respectively, to
enforce any provision of the Operative Documents; (vi) any change in the
relationship between Lessor and Lessee or any termination of such relationship;
(vii) the inability of Lessee to perform, or the release of Lessee from the
performance of, any obligation, agreement, covenant, term or condition of Lessee
under any of the Operative Documents, including this Memorandum of Lease, by
reason of any law, regulation or decree, now or hereafter in effect; or
(viii) any action or inaction by Deed of Trust Trustee or Lessor that results in
any impairment or destruction of any rights of Lessee to proceed against the
other or any person for reimbursement.

Notwithstanding anything stated to the contrary herein, nothing contained herein
shall limit or impair the right of Lessee to purchase the Leased Property
pursuant to Articles XIII and XIV and Section 17.22 of the Lease or any other
rights (including the right to receive notices) Lessee may have under any of the
other Operative Documents.

Section 29. Existing Space Leases.

It is understood that so long as Lessee continues to be entitled to possession
of the Leased Property pursuant to the Lease, Lessee’s possession will extend to
and include not only the Improvements, but also the Land (subject only to
Lessor’s limited right of entry on and subject to

 

-21-



--------------------------------------------------------------------------------

the terms and conditions set forth in this Lease), and, so long as no Lease
Event of Default has occurred and is continuing, Lessee will be entitled to any
benefits conferred upon the owner of the Leased Property by the Existing Space
Leases, including the right to receive and retain rents as they become due under
Existing Space Leases and to otherwise enforce the Existing Space Leases during
the Basic Lease Term.

The parties hereto agree that Lessor shall not have any obligations under any
Existing Space Lease. Any enforcement thereof may include, at the election of
Lessee but subject to the terms and conditions set forth in this Memorandum of
Lease, the right to terminate any Existing Space Lease in the event of a default
by the tenant thereunder. Accordingly, it is the intent of the parties that
Lessor will not assume or retain responsibility for the condition of the Land or
the Improvements or for any obligations undertaken by the lessor/owner pursuant
to the Existing Space Leases.

If, notwithstanding the intention of the parties to the contrary, a court of
competent jurisdiction shall view the Lease as a lease and not as a secured
financing transaction, then Lessor shall be deemed to have appointed Lessee as
its agent to perform all of the obligations of the lessor/owner pursuant to the
Existing Space Leases and to exercise all of the rights and benefits of the
lessor/owner pursuant to the Existing Space Leases, Lessee shall be deemed to
have accepted such appointment and agreed to perform all such obligations and
exercise such rights and benefits and, in consideration of the foregoing, so
long as no Lease Event of Default has occurred and is continuing, Lessor shall
allow Lessee to retain all rents and other amounts and proceeds collected from
time to time by Lessee from the tenants under the Existing Space Leases. Each of
the Existing Space Leases is subject and subordinate to the Lease and Lessee
hereby covenants that any extension or renewal of the Existing Space Leases
shall provide that such Leases shall be subject and subordinate to the Lease.

Section 30. Counterpart Execution.

This Memorandum of Lease may be executed in any number of counterparts and by
each of the parties hereto in separate counterparts, all such counterparts
together constituting but one and the same instrument.

Section 31. Waiver of Certain Rights.

If the Lease shall be terminated pursuant to Section 13.1 thereof or a
foreclosure hereunder, Lessee waives, to the fullest extent permitted by law,
(a) any notice of legal proceedings to obtain possession; (b) any right of
redemption or repossession; and (c) the benefit of any laws now or hereafter in
force exempting property from liability for rent or for debt or limiting Lessor
with respect to the election of remedies.

Section 32. References.

Any and all notices, requests, certificates and other instruments executed and
delivered concurrently with or after the execution and delivery of this
Memorandum of Lease may refer to the “Memorandum of Lease, dated as of March 22,
2013,” or may identify this Memorandum of Lease in any other respect without
making specific reference to this Memorandum of Lease, but nevertheless all such
references shall be deemed to include this Memorandum of Lease, unless the
context shall otherwise require.

 

-22-



--------------------------------------------------------------------------------

Section 33. Governing Law.

THIS MEMORANDUM OF LEASE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), EXCEPT AS TO MATTERS RELATING TO THE CREATION OF THE GRANT OF
A DEED OF TRUST LIEN AND SECURITY INTEREST HEREUNDER AND THE EXERCISE OF RIGHTS
AND REMEDIES WITH RESPECT THERETO, WHICH SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF TEXAS. WITHOUT LIMITING THE FOREGOING,
IN THE EVENT THAT THE LEASE IS DEEMED TO CONSTITUTE A FINANCING, WHICH IS THE
INTENTION OF THE PARTIES FOR THIS PURPOSE, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN TITLE 14 OF ARTICLE 5
OF THE NEW YORK GENERAL OBLIGATIONS LAW), SHALL GOVERN THE CREATION, TERMS AND
PROVISIONS OF THE INDEBTEDNESS EVIDENCED HEREBY AND THE CREATING OF THE LIEN
GRANTED HEREUNDER, BUT PERFECTION AND ENFORCEMENT OF SAID LIEN SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE IN WHICH THE LEASED
PROPERTY IS LOCATED.

Section 34. Texas Finance Code Section 307.052 Collateral Protection Insurance
Notice.

(a) Lessee is required to: (i) keep the property insured against damage in the
amount Lessor specifies; (ii) purchase the insurance from an insurer that is
authorized to do business in the State of Texas or an eligible surplus lines
insurer; and (iii) name Lessor as the person to be paid under the policy in the
event of a loss; (b) Lessee shall, if requested by Lessor, deliver to Lessor a
copy of the policy and proof of the payment of premiums; and (c) if Lessee fails
to meet any requirement listed in paragraph (a) or (b), Lessor may obtain
collateral protection insurance on behalf of Lessee at Lessee’s expense.

Section 35. Entire Agreement.

This written Memorandum of Lease and any other Operative Documents together
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral arguments of the parties.
There are no unwritten oral agreements between the parties.

[Signatures Begin on Following Page]

 

-23-



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amended and Restated
Memorandum of Lease, Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing to be executed by the parties on the date set out
in their respective acknowledgments below, but it is to be effective on the day
and year first above written.

 

Lessee: LENNOX INTERNATIONAL INC., a Delaware corporation By:   /s/ Joe
Reitmeier   Name: Joe Reitmeier  

Title: Executive Vice President and

         Chief Financial Officer

 

Address:   2140 Lake Park Boulevard   Richardson, Texas 75080

 

Lessor:

BTMU CAPITAL LEASING & FINANCE,

INC., a Delaware corporation

By:   /s/ Gregory B. Register   Name: Gregory B. Register   Title: Managing
Director

 

Address:   111 Huntington Avenue, Suite 400   Boston, MA 02119



--------------------------------------------------------------------------------

Receipt of this original counterpart of the foregoing Amended and Restated
Memorandum of Lease, Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing is hereby acknowledged as of the date hereof.

 

BTMU CAPITAL LEASING & FINANCE, INC., a Delaware Corporation By:   /s/ Gregory
B. Register Name:   Gregory B. Register Title:   Managing Director

 

Address:   111 Huntington Avenue, Suite 400   Boston, MA 02119